DETAILED ACTION
Response to Arguments 
Applicant’s arguments and amendments filed on 08/02/2021, with respect to claims 1-16 have been fully considered. Due to the current amendment to the Claims, the Objection to Claims is withdrawn. Due to the current amendment to the claims, the rejections under 35 U.S.C. 103 have been withdrawn. However, upon further consideration, the currently amended claims raise new issues which are discussed with the applicant’s representative during an examiner initiated interview. To overcome the possible rejection under 35 U.S.C. 112(b), examiner proposes amendments to the claims which are disclosed in the following “Examiner’s Amendment” section. Therefore, the rejections and objections addressed in the previous office action has been withdrawn, and with examiner amendment, claims 1-16 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Kendal Sheets on 09/15/2021.
The examiner's amendments are as follows:
(1) Specification:
Title: Examiner proposes to change the title from “POWERLESS ACOUSTIC SENSOR SYSTEM” to “SELF-POWERED ACOUSTIC SENSOR SYSTEM”.
In para.[0005], replace “powerless” with “self-powered”.

(2)    Please amend Claims 1, 2, 12 and 15 as follows:

1. 	(Currently Amended) A sensing device for sensing environmental attributes within an enclosure, the sensing device comprising: 
a processor; and
a memory communicatively coupled to the processor, wherein the memory stores processor instructions, which, on execution, causes the processor to:
trigger a bulk acoustic wave (BAW) transducer configured to be installed on an outer surface of the enclosure to generate an ultrasonic 
a solid acoustic horn, configured to be installed on the inner surface of the enclosure at a first interface, and configured to receive the ultrasonic wave pulse generated by the BAW transducer; and
a first waveguide portion coupled at second interface to the acoustic horn, wherein the first waveguide portion is coupled at a third interface to a first end of a second waveguide portion, wherein second end of the second waveguide portion is adapted as a distal end of the waveguide assembly, and
 wherein the ultrasonic 
determine a change in one or more ultrasonic wave propagation parameters, based on the generated ultrasonic wave pulse and the reflected ultrasonic wave pulse; and
determine one or more environmental attributes within the enclosure, based on the change in the one or more acoustic wave propagation parameters. 

2. 	(Amended) An acoustic sensor for sensing environmental attributes within an enclosure, the acoustic sensor comprising: 
a bulk acoustic wave (BAW) transducer configured to be installed outside the enclosure coupled to an outside wall of the enclosure, wherein the BAW transducer is further configured to generate an ultrasonic 
a waveguide assembly configured to be installed inside the enclosure, the waveguide assembly comprising:  
an acoustic horn, configured to be coupled at an enlarged end to an inside wall of the enclosure at a first interface of the waveguide assembly, and configured to receive the ultrasonic 
a waveguide coupled to a reduced end of the acoustic horn at second interface of the waveguide assembly, wherein the waveguide includes a first waveguide portion coupled at a third interface to a second waveguide portion, wherein an uncoupled end of the second waveguide portion is adapted as a distal end of the waveguide, wherein the 
wherein the ultrasonic 

12. 	(Currently Amended) A method of sensing environmental attributes within an enclosure, the method comprising: 
generating, by a bulk acoustic wave (BAW) transducer, an ultrasonic on an outer surface of the enclosure, wherein the generated ultrasonic structured portions of a waveguide assembly installed isolated from the BAW transducer on an inner surface of the enclosure; 
providing a solid acoustic horn, configured to be installed on the inner surface of the enclosure at a first interface, and configured to receive the ultrasonic wave pulse generated by the BAW transducer; and
providing a first waveguide portion coupled at second interface to the acoustic horn, wherein the first waveguide portion is coupled at a third interface to a first end of a second waveguide portion, wherein second end of the second waveguide portion is adapted as a distal end of the waveguide assembly, and
reflecting the ultrasonic wave pulse through structural portions from the second interface, the third interface, and the distal end through back through the first interface, through the inner and outer surfaces of the enclosure, and to the BAW transducer;
receiving, by the BAW transducer, [[a]] the reflected ultrasonic wave pulse from the waveguide assembly; 
receiving, by a sensing device, a generated electric pulse corresponding to the generated ultrasonic ultrasonic 
comparing, by [[a]] the sensing device, the generated electric pulse and the reflected electric pulse; 
determining, by the sensing device, a change in one or more acoustic wave propagation parameters based on the comparison; and 
determining, by the sensing device, one or more environmental attributes within the enclosure, based on the change in the one or more acoustic wave propagation parameters. 

15. 	(Currently Amended)  A self-powered 
	a bulk acoustic wave (BAW) transducer configured to be installed on an outer surface of the enclosure;
	a solid acoustic horn isolated from the bulk acoustic wave transducer by the enclosure, configured to be installed on an inner surface of the enclosure at a first interface, and configured to receive an ultrasonic wave pulse generated by the BAW transducer; 
first waveguide portion connected at a first end to the acoustic horn at a second interface;
	a second waveguide portion connected to the first waveguide portion at a third interface configured at a distal end of the waveguide assembly, 
	wherein the self-powered acoustic sensor system is configured such that [[an]] the ultrasonic ; and
wherein the environmental attributes to be measured include temperature, pressure, relative humidity, and gas species. 

Allowable Subject Matter
Claims 1-16 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a sensing device for sensing environmental attributes within an enclosure, the sensing device comprising, in combination with the other recited elements, trigger a bulk acoustic wave (BAW) transducer configured to be installed on an outer surface of the enclosure to generate an ultrasonic wave pulse, wherein the generated ultrasonic wave pulse is received by structured portions of a waveguide assembly configured to be installed isolated from the BAW transducer 

With regard to Claim 2, the prior arts of the record do not teach or fairly suggest an acoustic sensor for sensing environmental attributes within an enclosure, the acoustic sensor comprising, the sensing device comprising, in combination with the other recited elements, a bulk acoustic wave (BAW) transducer configured to be installed outside the enclosure coupled to an outside wall of the enclosure, wherein the BAW transducer is further configured to generate an ultrasonic wave pulse and receive a reflected ultrasonic wave pulse; a waveguide assembly configured to be installed inside the enclosure, the waveguide assembly comprising:  an acoustic horn, configured to be coupled at an enlarged end to an inside wall of the enclosure at a first interface of the waveguide assembly, and configured to receive the ultrasonic wave pulse generated by the BAW transducer; and a waveguide coupled to a reduced end of the acoustic horn at second interface of the waveguide assembly.

With regard to Claim 12, the prior arts of the record do not teach or fairly suggest a method of sensing environmental attributes within an enclosure, the method comprising, in combination with the other recited steps, generating, by a bulk acoustic wave (BAW) transducer, an ultrasonic wave pulse, wherein the BAW transducer is installed on an outer surface of the enclosure, wherein the generated ultrasonic wave pulse is received by structured portions of a waveguide assembly installed isolated from the BAW transducer on an inner surface of the 

With regard to Claim 15, the prior arts of the record do not teach or fairly suggest a self-powered acoustic sensor system for sensing an environmental attribute when a sensor installed inside an enclosure is isolated by a medium of the enclosure comprising, in combination with the other recited elements, a bulk acoustic wave (BAW) transducer configured to be installed on an outer surface of the enclosure; a solid acoustic horn isolated from the bulk acoustic wave transducer by the enclosure, configured to be installed on an inner surface of the enclosure at a first interface, and configured to receive an ultrasonic wave pulse generated by the BAW transducer; a first waveguide portion connected at a first end to the acoustic horn at a second interface.
Claims 3-11, 13-14 and 16 are allowed by virtue of their dependence from Claims 2 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861